EXHIBIT 10.1

 

Credit Facility Agreement —

 

Conditional Amendment

 

and Waiver Consent Letter

 

 

To:

Closed Joint Stock Company “Set Televissionnykh Stantsiy”
3rd Khoroshevskaya Str. 12
123298 Moscow
Russian Federation
(the “Borrower”)

 

 

Fax:

+ 7 495 797 41 01

 

 

Attention:

Anatoly Smirnov

 

23 April 2009

 

 

Dear Sir

 

US$135,000,000 Facility for Closed Joint Stock Company “Set Televissionnykh
Stantsiy”: Conditional Amendment and Waiver Consent Letter

 

1             We refer to:

 

1.1      the US$135,000,000 facility agreement dated 27 June 2008 (the “Facility
Agreement”) between the Borrower, CTC Media Inc. (“CTC Media”) and the
subsidiaries of CTC Media listed in the Facility Agreement and the subsequent
guarantor accession deed dated 31 October 2008 as guarantors,  ABN AMRO Bank
N.V., BNP Paribas, ING Bank N.V., Raiffeisen Zentralbank Österreich
Aktiengesellschaft and ZAO Raiffeisenbank as mandated lead arrangers, the
financial institutions listed in the Facility Agreement as original lenders and
Raiffeisen Zentralbank Österreich Aktiengesellschaft as facility agent (the
“Agent”); and

 

1.2      the amendment and waiver request letter dated 23 April 2009 addressed
to the Agent from the Borrower (the “Amendment Request”).

 

2             Unless a contrary indication appears, terms defined and references
construed in the Facility Agreement have the same meaning and construction in
this letter, and clauses, schedules and paragraph references are to be construed
as references to the clauses, schedules and paragraphs of the Facility
Agreement.

 

3             Under Clause 34.1 (Required consents) and subject to Clause 34.2
(Exceptions), any term of the Finance Documents may be amended or waived with
the consent of the Majority Lenders and the Obligors, and any such amendment or
waiver will be binding on all Parties.

 

4             This letter confirms that, subject to:

 

4.1      each Obligor agreeing to the amendments set out below and the other
terms of this letter by duly executing and returning to the Agent a copy of this
letter; and

 

4.2      the Agent receiving payment of the amendment fee from the Borrower (for
the account of the Lenders) in the amount and at the time agreed in the
accompanying amendment fee letter dated on about the date of this letter (the
“Amendment Fee Letter”),

 

--------------------------------------------------------------------------------


 

the Majority Lenders have consented in writing to the following amendments to
the Facility Agreement:

 

A.    Paragraph (c) of Clause 20.1 (Financial condition) shall be deleted and
replaced with the following language:

 

(c)            Total Shareholder Equity as at the last day of any Relevant
Period shall not be less than US$400,000,000; and

 

B.    The following provision shall be inserted as a new Clause 21.23
(Restricted payments):

 

21.23         Restricted payments

 

(a)        During and in respect of CTC Media’s financial year ending 31
December 2009, CTC Media shall not:

 

(i)           declare, pay or make any dividend or other payment or distribution
of any kind on or in respect of any of its shares; or

 

(ii)          reduce, return, purchase, repay, cancel or redeem any of its
shares,

 

(each being a “Distribution”).

 

(b)        During and in respect of CTC Media’s financial year ending 31
December 2009, each Obligor shall not (and shall ensure that no other member of
the Group will):

 

(i)           pay, repay or prepay any principal, interest or other amount on or
in respect of, or redeem, purchase or defease, any Financial Indebtedness owing
to any Restricted Person;

 

(ii)          make any investment in, or pay any fee or make any advance or
other kind of payment to, any Restricted Person; or

 

(iii)         pay any fee or commission to any Restricted Person.

 

(c)        Paragraph (b) above does not apply to any arrangement or transaction
entered into by any member of the Group in the ordinary course of trading, in
the ordinary course of its banking arrangements or on arm’s length terms. For
the avoidance of doubt, any payment, repayment or prepayment of any principal,
interest or other amount on or in respect of any Financial Indebtedness that is
entered into and incurred on arm’s length terms by a member of the Group shall
be construed as being conducted in the ordinary course of trading or in the
ordinary course of its banking arrangements.

 

(d)        For the purposes of this Clause 21.23, “Restricted Person” means:

 

(i)           any Holding Company of CTC Media;

 

(ii)          any shareholder (direct or indirect) of CTC Media, and any other
person with an interest (direct or indirect) in the shares of CTC Media;

 

(iii)         any joint venture, consortium, partnership or similar arrangement
of which any person described in paragraphs (i) and (ii) above is a member; and

 

(iv)         any Affiliate of any person described in paragraphs (i) and
(ii) above (other than a Subsidiary of CTC Media).

 

--------------------------------------------------------------------------------


 

C.    Paragraph (b) of Clause 19.2 (Compliance Certificate) shall be deleted and
replaced with the following new paragraphs (b) and (c) in Clause 19.2
(Compliance Certificate):

 

(b)        Each Compliance Certificate shall be signed by any two of the
following authorised officers of CTC Media: the Chief Executive Officer, the
Chief Financial Officer and the Director of Corporate Finance.

 

(c)        CTC Media shall supply to the Agent, with each set of financial
statements delivered pursuant to paragraph (a) of Clause 19.1 (Financial
statements), a report issued by CTC Media’s auditors (or another auditor of
equal standing at CTC Media’s discretion) in the form set out under the heading
“Report of Independent Registered Public Accounting Firm” in Schedule 8 (Form of
Compliance Certificate) or in a form as otherwise agreed by CTC Media and the
Agent (acting on behalf of the Lenders). For the avoidance of doubt, such report
may be delivered separate from any Compliance Certificate delivered under
paragraph (a) above.

 

D.    A new paragraph 2.(e) shall be inserted in Schedule 8 (Form of Compliance
Certificate) with the following language:

 

[We confirm that no Distributions have been declared, made or paid in respect of
CTC Media’s financial [quarter/year] ending [[·] 2009].] [Such confirmation to
be made only in respect of those financial periods ending on or before 31
December 2009.]

 

E.     The following auditor’s confirmation in Schedule 8 (Form of Compliance
Certificate):

 

[We have reviewed the Facility Agreement and audited consolidated financial
statements of CTC Media, Inc. for the year ended [                   ].]

 

[On the basis of that review and audit, nothing has come to our attention which
would require any  modification to the confirmations in paragraph 2 of the above
Compliance Certificate [or which we know to be a continuing Default].],

 

shall be deleted and replaced with the following auditor’s report language:

 

Report of Independent Registered Public Accounting Firm

 

To the Board of Directors and Management of

CTC Media, Inc.

 

We have audited, in accordance with the standards of the Public Company
Accounting Oversight Board (United States), the consolidated balance sheet of
CTC Media, Inc. and subsidiaries (including Set Televissionnykh Stantsiy) as of
December 31, 20[XX], and the related consolidated statements of income and
comprehensive income (loss), stockholders’ equity, and cash flows for the year
then ended, and have issued our report thereon dated [XX], 20[XX].

 

In connection with our audit of the consolidated financial statements referred
to above, nothing came to our attention that caused us to believe that CTC
Media, Inc. failed to comply with the terms, covenants, provisions, or
conditions of Sections 8.20.1 through 8.20.3 of the US$ 135,000,000 Facility
Agreement between ABN AMRO Bank NV., BNP Paribas, ING Bank NV., Raiffeisen
Zentralbank Osterreich Aktiengesellschaft, ZAO

 

--------------------------------------------------------------------------------


 

Raiffeisenbank (collectively “the Lenders”) and Set Televissionnykh Stantsiy
dated June 27, 2008 (as amended) insofar as they relate to accounting matters.
However, our audit of the consolidated financial statements was not directed
primarily toward obtaining knowledge of such noncompliance.

 

This report is intended solely for the information and use of the Company and
the Lenders and is not intended to be and should not be used by anyone other
than the specified parties.

 

[XX], 20[XX]

 

5             Subject to the conditions set out in paragraph 4 above being
satisfied, the Agent (on behalf of each other Finance Party) waives any right or
remedy it may have in relation to any Event of Default that occurred on or
before the date of this waiver becoming effective in respect of any breach of:

 

5.1      paragraph (b) of Clause 19.2 (Compliance Certificate) in relation to
any auditor’s report being delivered separate to the applicable Compliance
Certificate and/or in a form other than that agreed by CTC Media and Lenders
prior to the Signing Date and set out in Schedule 8 (Form of Compliance
Certificate); or

 

5.2      paragraph (c) of Clause 20.1 (Financial condition) as a result of CTC
Media’s Total Shareholder Equity being less than US$500,000,000 as at the last
day of any applicable Relevant Period.

 

6             No failure to exercise, nor any delay in exercising, on the part
of any Finance Party, any right or remedy under the Finance Documents nor
anything else that any or all of the Finance Parties have or may have agreed or
done or may in future agree or do (including any receipt and/or acceptance of
any sum payable under or in connection with the Facility Agreement) does, will
or is intended to operate as a permanent or temporary waiver of any Event of
Default, any Default, any of your obligations and/or any of the rights and
remedies of any Finance Party (in each case, whether present or future) (other
than any Event of Default described in paragraph 5 above which is pursuant to
the terms and conditions set out in this letter), all such powers, rights and
remedies being hereby expressly reserved.

 

7             The conditional consent contained in this letter is effective only
in the instance and for the purpose for which it is given and is without
prejudice to the rights of the Finance Parties under the Finance Documents and
will not waive (or be deemed to be a waiver of) any provision or condition of
any Finance Document (other than any Event of Default described in paragraph 5
above which is pursuant to the terms and conditions set out in this letter). 
Further, save as expressly provided in this letter, the Facility Agreement and
the other Finance Documents remain and shall continue in full force and effect.

 

8             The provisions of Clause 38 (Arbitration) and Clause 39
(Jurisdiction) of the Facility Agreement shall be incorporated into this letter
as if set out in full in this letter and as if references in those clauses to
“this Agreement” are references to this letter.

 

9             In accordance with the Facility Agreement, the Agent and the
Borrower designate this letter as a “Finance Document”.

 

--------------------------------------------------------------------------------


 

10          This letter may be executed in any number of counterparts, which has
the same effect as if the signatures on the counterparts were on a single copy
of the letter.

 

11           This letter and any non-contractual obligations arising out of or
in connection with it are governed by English law.

 

12          Please have each Obligor acknowledge receipt of this letter and its
agreement to the terms by signing and dating the enclosed copy of this letter.

 

Yours faithfully

 

 

  /s/

 

  /s/

 

 

 

Name: E. Ericson-Peichl

 

Name: Petr Polach

 

 

 

Title:

 

Title:

 

 

 

 

 

 

For and on behalf of

 

 

 

 

 

Raiffeisen Zentralbank Österreich Aktiengesellschaft

 

 

 

--------------------------------------------------------------------------------


 

Acknowledgement and agreement

 

The Borrower

 

We acknowledge receipt of this letter and agree to its terms.

 

Date:  23 April 2009

 

CLOSED JOINT-STOCK COMPANY “SET TELEVISSIONNYKH STANTSIY”

 

 

By:

/s/

 

By:

/s/

 

 

 

 

 

Name:

Vyacheslav Murugov

 

Name:

Marina Chaykovskaya

 

 

 

 

 

Title:

General Director

 

Title:

Chief Accountant

 

 

The Guarantors

 

We acknowledge receipt of this letter and agree to its terms.

 

Date:  23 April 2009

 

CTC MEDIA, INC.

 

 

By:

/s/

 

 

 

 

 

 

 

 

Name:

Boris Podolsky

 

 

 

 

 

 

 

 

Title:

CFO

 

 

 

 

--------------------------------------------------------------------------------


 

We acknowledge receipt of this letter and agree to its terms.

 

Date:  23 April 2009

 

CLOSED JOINT STOCK COMPANY “NEW CHANNEL”

 

 

By:

/s/

 

By:

/s/

 

 

 

 

 

Name:

Natalya Bilan

 

Name:

Marina Chaykovskaya

 

 

 

 

 

Title:

General Director

 

Title:

Chief Accountant

 

 

We acknowledge receipt of this letter and agree to its terms.

 

Date:  23 April 2009

 

LIMITED LIABILITY COMPANY “MARATHON-TV”

 

 

By:

/s/

 

By:

/s/

 

 

 

 

 

Name:

Sergey Petrov

 

Name:

Elena Speranskaya

 

 

 

 

 

Title:

General Director

 

Title:

Chief Accountant

 

 

We acknowledge receipt of this letter and agree to its terms.

 

Date:  23 April 2009

 

CLOSED JOINT STOCK COMPANY “TV DARIAL”

 

 

By:

/s/

 

By:

/s/

 

 

 

 

 

Name:

Vyacheslav Murugov

 

Name:

Inga Mindeeva

 

 

 

 

 

Title:

General Director  

 

Title:

Chief Accountant

 

--------------------------------------------------------------------------------